Case 1:21-cv-00558-LO-JFA Document 1-2 Filed 05/04/21 Page 1 of 4 PageID# 6



  VIRGINIA:


                IN THE CIRCUIT COURT OF ARLINGTON COUNTY


   DAHLIA DIXON
   6360 WINDSOR LAKE CIRCLE
   SANFORD, FL 32773


                       Plaintiff,


                  v.                            Civil Action No.:


   LYFT, INC.
   185 BERRY STREET., SUITE 5000                    JURY TRIAL DEMANDED
   SAN FRANCISCO, CA 94107


                  &


   BEATRIZ JACOBO-ALVIDREZ
   13301 HILLEND ALE DRIVE
   WOODBRIDGE, VA 22193


                   Defendants



                                       COMPLAINT


         Plaintiff Dahlia Dixon, by counsel, seeks Judgment against Defendants Lyft, Inc.


  and Beatriz Jacobo-Alvidrez on the grounds and in the amount set forth herein for injuries


  she sustained in an automobile collision caused by the negligence of Defendants on


  February 28, 2019.


                                         PARTIES


         1.     Plaintiff Dahlia Dixon is a resident and domiciliary of the State of Florida.


         2.     Defendant Beatriz Jacobo-Alvidrez is resident and domiciliary of the


  Commonwealth of Virginia.




                                       EXHIBIT A
Case 1:21-cv-00558-LO-JFA Document 1-2 Filed 05/04/21 Page 2 of 4 PageID# 7



           3.     Defendant Lyft, Inc. is a California corporation which regularly conducts


  business in the Commonwealth of Virginia and maintains a registered agent in the


  Commonwealth of Virginia.


          4.      For the purposes of this action, and the allegations contained herein,


  Defendant Lyft, Inc. is a Virginia Common Carrier which must exercise the highest degree


  of care for the safety of its passengers.


                                              VENUE


          5.      Venue is proper under Va. Code Ann. § 8.01-262(4) as the cause of action


  arose in Arlington County, Virginia.


                                 FACTUAL ALLEGATIONS


          6.      On or about February 28, 2019, in Arlington County, Virginia, Plaintiff


  Dahlia Dixon was a belted passenger in a vehicle operated by Defendant Jacobo-Alvidrez


  who was operating her vehicle in her capacity as a driver for Defendant Lyft, Inc.


          7.     Plaintiff Dixon was at all times relevant a customer of Defendant Lyft, Inc.


  which she hired to provide common carrier and transportation services.


          8.     On or about February 28, 2019, in Arlington County, Virginia, Defendant


  Jacobo-Alvidrez negligently caused the vehicle she was operating to strike another vehicle


  causing injury to Plaintiff, who was a passenger in Defendant Jacobo-Alvidrez’ vehicle.


          9.     At the time of the collision, and at all other times relevant, Defendant


  Jacobo-Alvidrez was acting within the scope of her employment and/or agency for and on


  behalf of Defendant Lyft, Inc., and in furtherance of Lyft’s business and pecuniary


  interests.




                                                2
                                          EXHIBIT A
Case 1:21-cv-00558-LO-JFA Document 1-2 Filed 05/04/21 Page 3 of 4 PageID# 8



          10.     As a result of the collision, Plaintiff suffered severe, painful, and permanent


  personal injuries and other pecuniary losses.


                                            COUNT I
                                           (Negligence)


          11.     Plaintiff adopts and incorporates all facts and allegations set forth above as


  if fully set forth herein.


          12.     At all times relevant to this action both Defendants owed Plaintiff a duty to


  use care to operate their vehicle in a reasonably safe manner, in accordance with the traffic


  laws of the Commonwealth of Virginia, including a duty to pay full time and attention, to


  avoid collision, to properly turn her vehicle, and a duty to keep a proper lookout.


          13.     Defendant Lyft, Inc. is a Virginia Common Carrier which owed Plaintiff a


  duty to exercise the highest degree of care for the safety of its passengers.


          14.     Defendant Jacobo-Alvidrez, individually, and as an agent and/or employee


  of Defendant Lyft, Inc., breached her duty of care when she negligently failed to operate


  her vehicle in a reasonably safe manner, negligently failed to operate her vehicle in


  accordance with the laws of the Commonwealth of Virginia, negligently failed to pay full


  time and attention, negligently failed to properly turn her vehicle, negligently failed to


  avoid collision, and negligently failed to keep a proper lookout.


          15.     At all times relevant to this action, Defendant Jacobo-Alvidrez was


  negligent, and her negligence was the direct and proximate cause of the collision and


  Plaintiffs resulting injuries and damages.


          16.     At all times relevant to this action, Defendant Jacobo-Alvidrez was an


  employee and/or agent of Defendant Lyft, Inc., acting in the scope of her employment, and


  in furtherance of Lyft, Inc.’s business interests.




                                                 3
                                          EXHIBIT A
Case 1:21-cv-00558-LO-JFA Document 1-2 Filed 05/04/21 Page 4 of 4 PageID# 9



         17.     As a result of the Defendants’ negligent breach of their duty of care, they


  proximately caused injury to Plaintiff, including physical pain and mental anguish, past,


  present, and that which she may reasonably be expected to suffer in the future, medical


  expenses, past, present, and that which she may be reasonably expected to suffer in the


  future, lost earnings, and loss of earning capacity, past, present, and that which she may be


  reasonably expected to suffer in the future, and other personal and pecuniary losses.


         18.     Defendant Lyft is liable for the negligence of its driver, Defendant Jacobo-


  Alvidrez, as she was operating within the scope and course of her agency and employment


  for and on behalf of Lyft.


         WHEREFORE, Plaintiff respectfully demands judgment against Defendants,


  jointly and severally, in the sum of $750,000.00 (SEVEN HUNDRED AND FIFTY


  THOUSAND DOLLARS) plus interest from the date of this accident, pursuant to Virginia


  Code Section 8.01-382, plus prejudgment and his costs expended herein.


         A JURY TRIAL IS REQUESTED


                                                Respectfully submitted,


                                                         axon




                                        By:
                                                Paul H. Zukerberg, Esq., VA Bar #25420
                                                ZUKERBERG & HALPERIN, PLLC
                                                1790 Lanier Place NW
                                                Washington, DC 20009
                                                Tel: (202) 232-6400
                                                Fax: (202) 232-5746
                                                Email: paul@zukerberg.com




                                               4
                                        EXHIBIT A
